DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/06/2022.
Applicant’s election without traverse of the invention of Group II (claims 13-22) in the reply filed on 07/06/2020 is acknowledged.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AlA 35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)

The disclosure of the prior-filed application, Provisional Application No. 62/194,020, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AlA 35 U.S.C. 112, first paragraph for one or more claims of this application. The provisional application does not disclose the claimed metal salts required by the limitations of independent claim 13 in the present application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13, 18, 14-15, 19 and 21-22 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as evidenced by Stanila et al. (Bulletin UASVM Agriculture, 2015). The public sale/availability of the invention is further evidenced by Applicant's Admission and the Trademark NUTRE-QUIK (2013).
“The Office will continue to treat admissions by the applicant as prior art under the AIA . A statement by an applicant in the specification or made during prosecution identifying the work of another as “prior art” is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under AIA 35 U.S.C. 102.” [MPEP 2152.03].

In regard to claims 13 and 18, Applicant’s Admission on Paragraph [00041], Page 9 of the Specification: “Solution A representing a composition of the present invention, embodied by NUTRE - QUIK® Zinc, available from Natural Ag Solutions in Sebring, Florida, has 23 wt. % zinc derived from zinc chloride in an aqueous solution of amino acids”. Applicants Admission describes the commercially available product comprising zinc chloride and an aqueous solution of amino acids (e.g. amino acids derived from Brewer’s yeast extract) available for sale from Natural Ag Solutions.

In regard to claims 14-15, the NUTRE-QUIK® Zinc, has 23 wt. % zinc derived from zinc chloride. Zinc chloride has a solubility greater than or equal to 70 g/100 g water at 32°F (e.g. 432 g/100 g).

In regard to claims 19 and 21-22, Brewer’s yeast comprises amino acids capable of neutralizing a charge of the metal including arginine, histidine, isoleucine, lysine, methionine, and threonine [Stanila; Table 1]. 9, Brewer’s yeast hydrolysate inherently comprises glutamic acid [Stanila; Table 1] and aspartic acid.

Claims 13-16, 18 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamashita (US Patent No. 8,002,870 B2) as evidenced by Podpora et al. (Czech J. Food Sci, 2016), regarding claim 22.
In regard to claim 13, Yamashita is directed to a water soluble composition [Column 12, lines 35 -45] comprising Brewer's yeast and an exotic micronutrient dissolved in an aqueous solution [Column 22, lines 21-55]. Yamashita's exotic micronutrients include nickel [Column 8, line 18; Column 11, line 5; Column 42], which may be in the form of nickel nitrate [Column 9, Table 1]. Additionally, Yamashita teaches either a yeast or yeast extract component [Columns 5-6] and yeast extract is a hydrolysate of yeast.
In regard to claims 14-16 and 18, Yamashita discloses micronutrients including zinc [Column 15, line 32] which may be in the form of zinc nitrate or zinc chloride [Column 4, lines 56-57]. Zinc nitrate and zinc chloride have a solubility greater than or equal to 70 g/100 g water at 32°F (e.g. 432 g/100 g and 327g/100 g, respectively).

In regard to claim 22, Yamashita is silent with respect to the presence of the claimed amino acids. However, glutamic acid and aspartic acid are inherently present within Brewer's yeast extract as demonstrated in the Podpora reference [Page 558, Table 2]. Because the Yamashita and Podpora reference teaches an identical component as claimed, the properties applicant claims are necessarily present [MPEP 2112.01 II].

Claims 13-15, 17 and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mann et al. (US Patent No. 8,529,964 B1) as evidenced by Podpora et al. (Czech J. Food Sci, 2016), regarding claim 22.

In regard to claim 13, Mann et al. is directed to composition comprising a 12% active copper (metal salt) solution combined with an amino acid [Column 3, lines 12-14], or combination of amino acids, from yeast hydrolysate from Brewer's yeast [Column 3, lines 15-17] wherein the copper sources is copper nitrate dissolved in an aqueous solution, such that the copper source is absorbed into the plant [Claim 1].

In regard to claims 14-15 and 17, Mann discloses a 12% active copper (metal salt) solution wherein the copper sources is copper nitrate dissolved in an aqueous solution [Claim 1]. Copper nitrate has a solubility greater than or equal to 70 g/100 g water at 32°F (e.g. 381g/100 g).
In regard to claim 20, Mann discloses copper nitrate complexed with amino acids from the hydrolyzed yeast extract [Column 1, lines 61-63].

In regard to claim 21, the particular amino acids and the quantity of each in Mann’s yeast hydrolysate will vary depending on the particular yeast employed and the growing medium for the yeast. However, all yeasts provide at least the following amino acids: Isoleucine, leucine, lysine, methionine, phenylalanine, threonine, tryptophan, and valine. Yeasts also typically provide arginine, histidine, and cysteine [Column 3, lines 4-10].

In regard to claim 22, Mann teaches a composition wherein the yeast hydrolysate comprises glutamic acid and aspartic acid [Column 3, lines 9-11].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                                        August 3, 2022